Judgment, Supreme Court, New York County (Clifford Scott, J., at plea and sentencing; Leon Becker, J., at Wade/Huntley hearing), rendered December 15, 1988, convicting defendant of attempted robbery in the second degree, criminal possession of a forged instrument in the second degree and offering a false instrument for filing in the first degree and sentencing defendant to an indeterminate term of 2-Vi to 5 years on the first charge, and determinate terms of time served on the second and third charges, unanimously affirmed.
Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no non-frivolous points which could be raised on this appeal.
*415Pursuant to CPL 460.20, defendant has the right to apply for leave to appeal to the Court of Appeals by making application to the Chief Judge of that court and by submitting such application to the Clerk of that court or to a Justice of the Appellate Division of the Supreme Court of this Department on reasonable notice to the respondent within thirty (30) days after service of a copy of this order, with notice of entry.
Denial of the application for permission to appeal by the Judge or Justice first applied to is final and no new application may thereafter be made to any other Judge or Justice. Concur — Rosenberger, J. P., Wallach, Kupferman, Asch and Rubin, JJ.